Citation Nr: 1712016	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-24 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss prior to November 24, 2014, and in excess of 30 percent since November 24, 2014, including the matter of extraschedular referral.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from April 1958 to March 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and April 2015 rating decisions of Department of Veterans Affairs (VA), Regional Offices (ROs) in Wilmington, Delaware, and Philadelphia, Pennsylvania.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of the hearing is of record.

In a November 2010 decision, the Board denied entitlement to a compensable rating for the Veteran's service-connected bilateral hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 Memorandum Decision, the Court set aside the Board's November 2010 decision and remanded the matter for further adjudication consistent with the decision.

In July 2013, the Board remanded the claim of entitlement to a compensable evaluation for bilateral hearing loss.  In the aforementioned April 2015 rating decision, the Philadelphia, Pennsylvania RO granted entitlement to a 30 percent evaluation for bilateral hearing loss, effective November 24, 2014.  

In a February 2017 motion, the Veteran's representative requested to advance the case on the docket based on the Veteran's age.  In this regard, the record reflects that the Veteran is over 75 years old.  Therefore, the Board finds good cause to advance the case on the docket, and the motion is granted.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In July 2013, the Board remanded the matter to afford the Veteran a new VA audiologic examination to address the severity of his bilateral hearing loss disability.  In doing so, the Board requested that the standard audiometrics be obtained, and also directed that the VA examiner "fully describe the functional impact of the Veterans service-connected bilateral hearing loss on [the Veteran's] occupational functioning and daily activities."  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).

On November 24, 2014, the Veteran was provided a VA audiologic examination.  The examination report contains charted audiometrics and the appropriate Maryland CNC speech recognition scores.  38 C.F.R. § 4.85 (2016).  In terms of occupational functioning the examiner noted that vocational situations involving communication in groups or any situation where the Veteran could not face the speaker would be a challenge.  In terms of the impact on the ordinary conditions of life, as well as work, the examiner elicited a response of "[h]earing loss is getting worse" from the Veteran.  

Here, the Veteran appealed the Board's November 2010 determination primarily on the grounds that the Board did not adequately address entitlement to an extraschedular evaluation.   Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
In his appellate briefs, the Veteran has asserted that the schedular criteria are inadequate.  He essentially argues that his bilateral hearing loss disability presents an unusual or exceptional disability picture, pointing to social withdrawal, marital tension and avoidance of interaction.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The November 2014 examination report requires supplementation.  The examiner noted that the Veteran would have challenges in vocational situations involving communication in groups or where he could not face a speaker when talking.  In terms of bilateral hearing loss's impact on the Veteran under the ordinary conditions of life, the examiner did not provide sufficient detail, only noting that hearing loss was "getting worse."  Upon remand, the Veteran should be afforded another VA examination, and the examiner should elicit a sufficient history from the Veteran, in fully describing the functional impact of the Veteran's service-connected bilateral hearing loss on his occupational functioning and daily activities.  38 C.F.R. § 4.2.

In closing, the Board also notes that the RO included the regulation pertaining to extraschedular evaluations, 38 C.F.R. § 3.321(b), in the September 2015 Supplemental Statement of the Case (SSOC).  However, the SSOC does not contain any discussion of extraschedular referral.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiometric examination to determine the current severity of the service-connected bilateral hearing loss disability.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  The examination of hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  

The examiner should elicit a history from the Veteran in addressing the impact of the bilateral hearing loss disability on his occupational functioning and daily activities.  The examiner must fully describe the functional impact of the Veteran's service-connected bilateral hearing loss on his occupational functioning and daily activities.  

The examiner should provide a rationale for all conclusions.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

2. After completing all indicated development, readjudicate the claim, to include determination as to whether the claim warrants referral to the Director, Compensation and Pension, for extraschedular consideration, in light of all the evidence of record.  If any benefits sought remain denied, a SSOC should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




